DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This communication is responsive to an amendment filed 09/18/2020. The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim(s) 1-3 and 6-22 is/are pending in this application; and, claim(s) 1, 10 and 15 is/are independent claims. Claim(s) 1, 10 and 15 has/have been amended; claim(s) 4 and 5 has/have been cancelled; and, claim(s) 22 has/have been newly added. 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1) and Haff et al. (“Haff”, US 20130094666 A1).
	As per claim 1, Kim teaches a method comprising displaying a first content of a first file on a display screen of a first computer executing a first environment for editing the first content (figs. 4(A-E); para [0032, 0070]: editable Post-it note 412), displaying a second content of a second file on a display screen of a second computer executing a second environment (fig. 4: files displayed on window 410), receiving a signal from at least one sensor, the signal indicating a position of a display of the second content relative to a display of the first content (para [0064, 0070]; claim 14: sensor for detecting position and orientation), determining an anchor point within the first content based on the position of the display of the second content relative to the display of the first content (fig. 4: Post-it note 412 anchored next to objects of window 410), communicating the second content from the second computer to the first computer and displaying a rendering of the second content concurrently with a rendering of the first content on the display screen of the first computer wherein a position of the second content on the display screen of the first computer is based on the anchor point wherein the rendering of the second content that is displayed concurrently with the first content on the display screen of the first computer is communicated from the second computer in response to a request to merge the second content  with the first content (figs. 1-4(D-E); para [0031, 0041, 0070]: Post-it note 412 displayed on display unit 210 of a portable device is now displayed in collaboration window 410). Kim does not explicitly disclose an environment for editing content on a second device wherein the anchor is communicated from one computer to another. 
However, Novak in the analogous art of transferring of content teaches an environment for editing content on a second device (para [0112, 0143]: editing transferred emails and documents) 
	Kim and Novak do not disclose rendering of second content on a display screen of a first computer for display is based on a scaling factor wherein the scaling factor is based on data received from a sensor indicating a distance between a second computer and a first computer wherein rendering of the second content on the display screen of the first computer is based on a scaling factor that is adjusted based on data received from the at least one sensor indicating a distance between the second computer and the display screen of the first computer. However, Haff in the analogous art of image capture teaches: rendering of second content on a display screen of a first computer for display is based on a scaling factor wherein the scaling factor is based on data received from a sensor indicating a distance between a second computer and a first computer wherein rendering of the second content on the display screen of the first computer is based on a scaling factor that is adjusted based on data received from the at least one sensor indicating a 
 	As per claim 2, the modified Kim teaches the method of claim 1. The modified Kim further teaches communicating the first content from the first computer to the second computer; and displaying a portion of the first content on the display of the second computer to show an alignment between the first content and the second content, wherein a position of the first content on the display of the second computer is based on the anchor point (Kim: figs. 4(D-E); para [0070]: Post-it note 412 anchored next to objects of window 410). 
As per claim 3, the modified Kim teaches the method of claim 1. The modified Kim further teaches receiving image data from a camera of the second computer, the camera for capturing images of the rendering of the first content on the display screen of the first computer, and rendering at least a portion of the image data on the display screen of the second computer to show an alignment between the first content and the second content (Kim: Abstract; para [0063, 0070]: rendered image on window 410 of figs. 4E from display unit 210 of fig. 4D that displays the received camera image).
As per claim 21, the modified Kim teaches the method of claim 1. The modified Kim further teaches the first content originally stored on the first computer is not scaled while the second content communicated from the second computer is scaled according to the distance .
3.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1), Locker et al. (“Locker”, US 20150042538 A1) and Swingler (US 20090309808 A1).
	As per claim 6, the modified Kim teaches the method of claim 1. The modified Kim does not disclose rendering of a second content on a display screen of a first computer is based on a scaling factor. However, Locker in the analogous art of data transfer teaches: rendering of a second content on a display screen of a first computer is based on a scaling factor (fig. 3; para [0034-0035]: pinch gesture to scale). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Locker with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such data transfer given that it is well known in the art for many years that users may, for example, modify graphics to customize graphics in accordance with users’ preferences.
	Not disclosed is the feature of a scaling factor being based on at least one of a resolution of a screen of a second computer, a model of the second computer, or a user identifier. However, Swingler in the analogous art of data transfer between devices teaches: a scaling factor being based on at least one of a resolution of a screen of a second computer (figs. 5 and 6; para [0050-0052, 0055]: scaling based on resolution). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singler with the .
4.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1) and Ando et al. (“Ando”, US 5777614 A).
	As per claim 7, the modified Kim teaches the method of claim 1. The modified Kim further teaches receiving an input in communication with the first computer, the input relating/describing a location for the second content to be placed within the first content and interpreting the input to generate location for the second content to be placed within the first content wherein the rendering of at least one graphical element of the second content is based on the location (Kim: figs. 4(D-E); para [0070]: Post-it note 412 displayed on display unit 210 is now displayed in window 410 based on location information). The modified Kim does not explicitly disclose an input such as a voice command at a sensor, the command describing a location for a content, and interpreting the command to generate coordinates for the content to be positioned. However, Ando in the analogous art of positioning a display element teaches: an input such as a voice command at a sensor, the command describing a location for a content, and interpreting the command to generate coordinates for the content to be positioned (fig. 7; col. 7, lines 1-40: in response to "Move a chair here”, the move is performed and the chair is displayed at the coordinates resulting from the voice command and pointing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ando with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such positioning of a display element in order to provide an implementation preference.
(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1), Wang et al. (“Wang”, US 20140282177 A1) and Golovchinsky et al. (“Golovchinsky”, US 20040078757 A1).
	As per claim 8, the modified Kim teaches the method of claim 1. The modified Kim teaches storing at least a portion of the second content and relating and anchor point (Kim: fig. 4E: Post-it note stored for displaying on the left wide in window 410). Not disclosed is the feature of at least one scaling factor applied to content. However, Haff in the analogous art of image capture teaches: a second content on the display screen of the first computer is based on a scaling factor, wherein the scaling factor is based on data received from a sensor indicating a distance between a second computer and a first computer (para [0005, 0008, 0033, 0040]: content on the first computer (e.g. laptop) is scaled according to the distance between the second computer (e.g. mobile phone) and first computer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haff with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such image capturing in order to provide change in how visual information is rendered on a display responsive to changes in distance and, thereby, adapting the manner in which visual information is rendered depending on the distance.
The modified Kim does not disclose storing content within a file. However, Wang in the analogous art of storing content teaches: storing content within a file (para [0063]: copy data is then stored as a file). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such storing of content for ease of referencing and recall. 
.
6.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1), Chevalier et al. (“Chevalier”, US 20080072180 A1) and Scott et al. (“Scott”, US 9443441 B1).
	As per claim 9, the modified Kim teaches the first content inserted into a second content method of claim 1. The modified Kim does not explicitly disclose determining a blank area within a first content, the blank area created by an insertion of a second content. However, Chevalier in the analogous art of content insertion teaches: determining a blank area within a first content, the blank area created by an insertion of a second content (para [0027]: blank area formed with the insertion of the updated/second search result/second content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chevalier with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such content insertion in order to continue display of original content so that original display of content is not lost.
	Not disclosed is: generating additional content to accommodate any blank areas wherein the additional content includes at least one graphical element that is an extension or a projection of at least one graphical element of a first content, wherein the rendering of the first content includes .
7.	Claim(s) 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1) and Shimizu (US 20070015534 A1).
	As per claim 10, Kim teaches a system comprising: one or more processing units (para [0116]: processor); and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to display a first content of a first file on a display screen of a first computer executing a first environment for editing the first content (fig. 4; para [0032, 0070]: editable Post-it note 412), display a second content of a second file on a display screen of a second computer executing a second environment (fig. 4: files displayed on window 410), receive a signal from at least one sensor, the signal indicating a position of a display of the second content relative to a display of the first content (para [0064, 0070]; claim 14: sensor for detecting position and orientation), determine an anchor point within the first content based on the position of the display of the second content relative to the display of the first content (fig. 4: Post-it note 412 anchored next to objects of window 410), communicate the second content from 
However, Novak in the analogous art of transferring of content teaches an environment for editing content on a second device (para [0112, 0143]: editing transferred emails and documents) wherein content is communicated from a second computer in response to an input demand/request to merge second content with first content at an anchor point (figs. 3A-5C; para [0017, 0034-0035, 0037]: in software development, a merge in coding includes combining changes of content between screen 313 and 303 in a bidirectional communication in response to user manipulating and moving content by an engine implemented in software on the computing devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novak with the teachings of Kim. One having ordinary skill in the art would have been motivated to combine such transferring of content given that it is well known in the art for many years that users may, for example, modify content to customize the content in a collaborative environment. 
	Kim and Novak do not disclose rendering of second content on a display screen of a first computer for display is based on a scaling factor wherein the scaling factor is based on data received from a sensor indicating a distance between a second computer and a first computer wherein rendering of the second content on the display screen of the first computer is based on a scaling factor that is adjusted based on data received from the at least one sensor indicating a distance between the second computer and the display screen of the first computer. However, Haff 
	Receiving an input confirming content position is not disclosed. However, Shimizu in the analogous art of positioning content teaches: receiving an input confirming display content position (fig. 11E; para [0092-0095]: confirm moving the cursor to a position adjacent to target point and grid lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such confirmation of content position in order to prevent errors. 
	As per claim 12, the modified Kim teaches the system of claim 10. The modified Kim further teaches communicating text properties or drawing properties from the second computer to the first computer and apply the text properties or the drawing properties to the second content 
As per claim 13, the modified Kim teaches the system of claim 10. The modified Kim further teaches that the first content on the display screen is modified to adopt the text properties or the drawing properties (fig. 4E; para [0070]: the text and drawing properties of 412 are transferred and displayed on the modified projected window 420 of the first device). 
8.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1), Shimizu (US 20070015534 A1) and Katsuranis (US 20150243288 A1).
	As per claim 11, the modified Kim teaches the first content inserted into a second content system of claim 10. The modified Kim further teaches that the input confirming the anchor point includes at least one of, receiving an input at a user interface element, receiving a signal indicating that the second computer contacted the first computer and a command confirming the location (Kim: figs. 4; para [0070]: receiving an input on Post-it note 412 and receiving an indication that the second portable computer communicates/made contact with the first computer/server to provide location information; Shimizu: fig. 11E; para [0067, 0092-0095]: input confirmation). The modified Kim does not disclose a voice command. However, Katsuranis in the analogous art of positioning display content teaches: a voice command confirming the location, or a voice command indicating the anchor point. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katsuranis with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such positioning of display content in order to provide an input implementation preference. 
(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1), Shimizu (US 20070015534 A1), Chevalier et al. (“Chevalier”, US 20080072180 A1), Scott et al. (“Scott”, US 9443441 B1), Relangi et al. (“Relangi”, US 20190222540 A1) and Baphna et al. (“Baphna”, US 20180197428 A1).
As per claim 14, the modified Kim teaches the first content inserted into a second content system of claim 10. The modified Kim does not explicitly disclose determining a blank area within a first content is created by an insertion of a second content. However, Chevalier in the analogous art of content insertion teaches: determining a blank area within a first content is created by an insertion of a second content (para [0027]: blank area formed with the insertion of the updated/second search result/second content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chevalier with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such content insertion in order to continue display of original content so that original display of content is not lost.
	Not disclosed is: generating additional content to fill blank areas wherein the additional content includes at least one graphical element that is an extension or a projection of at least one graphical element of a first content and wherein the rendering of the first content includes the at least one graphical element. However, Scott in the analogous art of insertion of content teaches: generating additional content to fill blank areas wherein the additional content includes at least one graphical element that is an extension or a projection of at least one graphical element of a first content and wherein the rendering of the first content includes the at least one graphical element (fig. 2B; col. 5, lines 32-33; col. 7, lines 43-50: filling in empty space with additional related content 219). It would have been obvious to one of ordinary skill in the art before the effective filing date 
	Not disclosed is content generated by employing one or more machine learning mechanisms. However, Relangi in the analogous art of insertion of content teaches: content generated by employing one or more machine learning mechanisms (para [0038, 0041, 0066, 0073, 0095, 0106]: a machine learning model to provide recommendations such as charts and tables via automated assistant device 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Relangi with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such insertion of content in order to automatically provide content and, thereby, save time.
	Utilizing a module is not disclosed. However, the practice of utilizing a module is well known in the art for many years as taught by Baphna in the analogous art of providing content (para [0089]: machine learning module for generating recomendations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baphna with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such providing of content in order to minimize complexity in interdependency of software given that using modules makes it easier to upgrade and fix, especially in view of KSR, 127 S. Ct. 1727 at 1742, 82 USPQ2d at 1397 (2007).
10.	Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1) and Saito et al. (“Saito”, US 5848158 A).
As per claim 15, Kim teaches a method comprising displaying a first content of a first file on a display screen of a first computer executing a first environment for editing the first content content (figs. 4(A-E); para [0032, 0070]: editable Post-it note 412), displaying a second content of a second file on a display screen of a second computer executing a second environment (fig. 4: files displayed on window 410), receiving an input gesture defining a region within the first content, wherein data defining the region allows an insertion of the second content within the region, analyzing an input signal to determine a position of the second content and, in response to determining that the position of the second content is within the region, communicating the second content from the second computer to the first computer and displaying the second content on the display screen of the first computer within the region (figs. 4(D-E); para [0031, 0070]: Post-it note 412 displayed on display unit 210 is now displayed in window 410). Kim does not explicitly disclose an environment for editing content on a second device wherein the anchor is communicated from one computer to another. 
However, Novak in the analogous art of transferring of content teaches an environment for editing content on a second device (para [0112, 0143]: editing transferred emails and documents) wherein content is communicated from a second computer in response to an input demand/request to merge second content with first content at an anchor point (figs. 3A-5C; para [0017, 0034-0035, 0037]: in software development, a merge in coding includes combining changes of content between screen 313 and 303 in a bidirectional communication in response to user manipulating and moving content by an engine implemented in software on the computing devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novak with the teachings of Kim. One having ordinary skill in the art would have been motivated to combine such transferring of content 
	Kim and Novak do not disclose does not disclose rendering of second content on a display screen of a first computer for display is based on a scaling factor wherein the scaling factor is based on data received from a sensor indicating a distance between a second computer and a first computer wherein rendering of the second content on the display screen of the first computer is based on a scaling factor that is adjusted based on data received from the at least one sensor indicating a distance between the second computer and the display screen of the first computer. However, Haff in the analogous art of image capture teaches: rendering of second content on a display screen of a first computer for display is based on a scaling factor wherein the scaling factor is based on data received from a sensor indicating a distance between a second computer and a first computer wherein rendering of the second content on the display screen of the first computer is based on a scaling factor that is adjusted based on data received from the at least one sensor indicating a distance between the second computer and the display screen of the first computer (para [0005, 0008, 0033, 0040]: content on the first computer (e.g. laptop) is scaled according to the distance between the second computer (e.g. mobile phone) and first computer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haff with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such image capturing in order to provide change in how visual information is rendered on a display responsive to changes in distance and, thereby, adapting the manner in which visual information is rendered depending on the distance.
	Not disclosed is the feature of data defining a region restricts the insertion of content outside of the region. However, Saito in the analogous art of providing content teaches: data 
	As per claim 16, the modified Kim teaches the method of claim 15. The modified Kim further teaches in response to determining that the position of the second content is outside of the region, preventing the communication of the second content from the second computer to the first computer and preventing the display of the second content on the display screen of the first computer (Kim: para [0070]: communicating second content 412 to first computer window 410; Saito: col. 8, lines 42-46prevent communicating display of second content on the display screen of the first computer of a secondary user). 
As per claim 17, the modified Kim teaches the method of claim 15. The modified Kim further teaches the input signal includes at least one of a voice input indicating the position of the second content or a signal from a sensor indicating a location of the second computer relative to the first computer, the location indicating the position of the second content (Kim: figs. 4(D-E); para [0054, 0067, 0070]: Post-it note 412 displayed on display unit 210 is now displayed in window 410 based on the location information via, for example, motion input sensed by a camera).
11.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1), Saito et al. (“Saito”, US 5848158 A) and Agulnick et al. (“Agulnick”, US 5347295 A).
As per claim 18, the modified Kim teaches the method of claim 15. The modified Kim does not disclose an input gesture defining a region comprises an ink gesture, and wherein the method further comprises analyzing the ink gesture to determine the region. However, Agulnick in the analogous art of content insertion teaches: an input gesture defining a region comprises an ink gesture, and wherein the method further comprises analyzing the ink gesture to determine the region (figs. 32-33; col. 1, lines 12-16; col. 15, lines 25-34: a caret gesture is used to insert new objects such as “wonderful”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agulnick with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such content insertion in order to provide an alternative input implementation preference given that many times users may choose to provide input via mouse, keyboard, stylus, voice, etc.
12.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1), Saito et al. (“Saito”, US 5848158 A) and Sweat et al. (“Sweat”, US 7062532 B1).
As per claim 19, the modified Kim teaches the method of claim 15. The modified Kim further teaches allowing communication of the second content from the second computer to the first computer and allowing the display of the second content on the display screen of the first computer within the region (Kim: para [0070]: communicating second content 412 to first computer window 410). The modified Kim does not disclose determining that an identifier is associated with content. However, Sweat in the analogous art of inserting content teaches: in response to determining that an identifier is associated with content, granting permissions to insert content to a region (figs. 2 and 8-11; col. 6, lines 36-64; col. 7, lines 40-54; col. 10, lines 42-47; col. 13, lines 40-45; col. 14, lines 20-67: in response to selection of “Add Member” button 802, a 
	As per claim 20, the modified Kim teaches the method of claim 19. The modified Kim further teaches in response to determining that the identifier is not associated with the second content, preventing the communication of the second content from the second computer to the first computer and preventing the display of the second content on the display screen of the first computer (Kim: para [0070]: communicating second content 412 to first computer window 410; Saito: col. 8, lines 42-46: prevent editing such as cut and pasting of copyrighted information outside of the copyrighted data or to the other data; Sweat: figs. 2 and 8-11; col. 6, lines 36-64; col. 7, lines 40-54; col. 10, lines 42-47; col. 13, lines 40-45; col. 14, lines 20-67: restricting access levels).
13.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20140053086 A1), Novak et al. (“Novak”, US 20170048488 A1), Haff et al. (“Haff”, US 20130094666 A1) and Degnan (US 20070143082 A1).
	As per claim 22, the modified Kim teaches the method of claim 1. The modified Kim does not explicitely disclose a scaling factor being adjusted in response to a user input comprising at least one of a stored user preference, a gesture, a voice command, and an input via a user interface. However, Degan in the analogous art of modifying an image teaches: a scaling factor being adjusted 
on manual input from a user”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Degan with the teachings of the modified Kim. One having ordinary skill in the art would have been motivated to combine such manual input to provide correction, accuracy and customization. 

Response to Arguments
Applicant's arguments filed 09/18/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection, except for the following: Applicant argues: Haff is silent with respect to “the second content that is displayed concurrently with the first content on the display screen of the first computer”.
The Office disagrees for the following reason(s):
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kim teaches the post-it note/second content 412 is displayed concurrently with the first content in window 410 in step (D) of fig. 4 wherein 412 is aligned next to other content. The teaching extracted from Haff is for scaling an image in accordance with changing distance between devices (para [0005, 0008, 0033, 0040]).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
	
/Le Nguyen/				
Patent Examiner 			
April 13, 2021	

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174